In each proceeding: Order affirmed, without costs, in the following memorandum: Section 145 of the Election Law requires, inter alia, that specifications of the grounds of the objections to any petition or certificate of designation or nomination be filed within six days after general objections have been filed. In this case the Appellate Division found that the specific objections were not filed within the prescribed time limit. The order of the Appellate Division should be affirmed solely on the basis of that factual determination, it not being necessary to reach the alternative rationale in the memorandum of the Appellate Division.
Concur: Chief Judge Breitel and Judges Gabrielli, Jones, Wachtler, Rabin and Staley.* Taking no part: Judge Stevens.

 Designated pursuant to section 2 of article VI of the State Constitution.